Case 3:20-cv-00019-DB Document 18 Filed 06/25/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
CESAR RODRIGUEZ, "  §
Petitioner, §
§
v. § EP-20-CV-19-DB
§ ;
LORIE DAVIS, §
Respondent. §
ORDER

Cesar Rodriguez, state prisoner number 1526147, moves the Court to compel the Eighth
Court of Appeals to withdraw a mandate issued in his state criminal case on May 28, 2010.
Pet’r’s Mot., ECF No. 17. See Rodriguez v. State, No. 08-08-00223-CR, 2010 WL 2163848
(Tex. App.—El Paso May 28, 2010, pet. refd). The Court construes Rodriguez’s pleading asa
petition for a writ of mandamus. See Hernandez v. Thaler, 630 F.3d 420, 426-27 (Sth Cir.
2011) (“It is the substance of the relief sought by a pro se pleading, not the label that the
petitioner has attached to it, that determines the true nature and operative effect of.a . . . filing.”).
“ ‘TA] federal court lacks the general power to issue writs of mandamus to direct state courts and
their judicial officers in the performance of their duties where mandamus is the only relief
sought.’ ” Cross v. Thaler, 356 F. App’x 724, 725 (Sth Cir. 2009) (quoting Moye v. Clerk,
DeKalb Cty. Superior Court, 474 F.2d 1275, 1276 (Sth Cir. 1973)). The Court therefore
concludes it lacks the authority to compel the Eighth Court of Appeals to recall a mandate.
Accordingly, Rodriguez’s petition (ECF No. 17) is DENIED.
SIGNED this DS day of June 2020.
k but /
Wt
SENIOR UNITED STATES DISTRICT JUDGE

 
